DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on March 10, 2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 8, 2021 and March 10, 2021 are being considered by the examiner.
Reasons for Allowance
Even in light of the newly filed IDS, claims 37, 40, 42-44, 48, 49, 55 and 59-74 are allowed. The following is an examiner’s statement of reasons for allowance:
Roche et al. (US 2014/0170664 A1) remains the closest prior art, and Roche et al. disclose a method of photothermally modulating a reaction (PCR), the method comprising:
preparing a reaction mixture (see [0014]) comprising: two or more reactants (DNA, primer, and DNA polymerase, see [0050]) and plasmonic nanoparticles (see abstract and [0066]); and 
irradiating the reaction mixture with radiation having wavelengths in the infrared region of the electromagnetic spectrum (see [0086] disclosing irradiation at 808 nm), wherein the plasmonic nanoparticles absorb the radiation and heat the reaction mixture, via plasmonic photothermal radiation-to-heat conversion, to a temperature that modulates a chemical reaction between the two or more chemical reactants (see abstract and [0067]), 

Moreover, based on the disclosure of Mirkin et al. (US 2010/0239675 A1) (see abstract, [0003] and [0039]), it would have been obvious to one of ordinary skill in the art to conduct the Roche et al. method using nanoparticles having a conventional bipyramid shape.
However, neither Roche et al. nor Mirkin et al. disclose or suggest:
1) nanoparticles having a PEGylated silica coating as recited in independent claims 37, 44, 48 and 55; or
2) nanoparticles having a penta-twinned bipyramid shape as recited in independent claim 71.
Regarding the PEGylated silica coating, while Roche et al. disclose that their nanoparticles are coated with polyethylene glycol (PEG) (see [0069]), there is no suggestion or motivation to further include silica. 
Regarding the penta-twinned bipyramid shape recited in independent claim 71, the shape is not considered a conventional bipyramid shape such that the invention recited in claim 71 is rendered obvious in view of Mirkin et al. According to Mirkin et al., the shape and the size of plasmon nanoparticles affect their optical properties (see [0003] and [0039]). Consequently, the penta-twinned bipyramid shape recited in claim 71 is not deemed to be an obvious variant of a conventional bipyramid shape. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797